Citation Nr: 1418386	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to apportionment benefits in excess of $150 per month prior to December 1, 2010, and in excess of $300 per month thereafter.  

2.  Entitlement to an effective date earlier than August 1, 2009 for the grant of apportionment benefits.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1976 to September 1980.  The appellant is the Veteran's estranged spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision of February 2010 of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) that granted an apportionment of the Veteran's VA benefits to his estranged spouse.  

The appellant testified before a Decision Review Officer at the Milwaukee RO in November 2010.  A transcript of the hearing is in the claim file.  

In July 2013, the Board remanded the case for further development, which has been completed for the issue decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to increased apportionment benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO received the appellant's claim for apportionment benefits on July 17, 2009. 

2.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for apportionment benefits prior to July 17, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 1, 2009 for the grant of apportionment benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.400, 3.458 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how benefits under existing entitlement are paid, such as between the Veteran and his spouse.  
An apportionment claim is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  VA has provided each party notices and determinations related to the contested claim and has advised each party of the applicable laws and regulations.  Both parties also received a copy of the statement of the case and supplemental statements of the case.  VA has made all efforts to notify and to assist the parties with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.

II.  Entitlement to an Earlier Effective Date for Apportionment Benefits

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With respect to awards of an apportionment of benefits, the effective date for original claims is in accordance with facts found.  38 C.F.R. § 3.400(e)(1).  Regulations regarding apportionment also state that a veteran's benefits will not be apportioned "until the estranged spouse of a veteran files claim for an apportioned share."  38 C.F.R. § 3.458(g).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The claimant first sought apportionment of the Veteran's benefits in a July 2009 claim.  The initial decision granting apportionment benefits to the claimant established an effective date of August 1, 2009, the first day of the month following her claim.  

There is no evidence that she sought an apportionment of the Veteran's benefits at any time prior to this date.  The claimant argues that she is entitled to an apportionment either to the date of her estrangement from the Veteran, or to the date that he was awarded a TDIU.  Neither date, however, is allowed under the law.  Absent any evidence that the claimant sought an apportionment of the Veteran's benefits prior to the date of her July 2009 claim, the Board is legally prevented from establishing an effective date earlier than the date of her claim.  

An effective date earlier than August 1, 2009, for the grant of apportionment benefits is not warranted.


ORDER

Entitlement to an effective date earlier than August 1, 2009 for the grant of apportionment benefits is denied.  


REMAND

Subsequent to the Board's July 2013 remand, the claimant provided additional evidence regarding her current monthly income.  In her October 2013 letter, however, the claimant failed to provide information regarding her current monthly expenses.  It appears that she faxed the front page of the financial disclosure document, but not the back, which contained the expense information.  No evidence regarding the Veteran's monthly income and expenses has been obtained since February 2011.  Further information regarding both the claimant's and the Veteran's current financial status is required before the Board may decide the claim for an increased apportionment.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact both the Veteran and the claimant and ask for updated financial information regarding their current monthly income and expenses.  Inform both parties that a failure to respond to this request could result in the Board's increasing the apportionment amount or denying the claim.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  As this is a contested claim, ensure that both the claimant and the Veteran, as well as their representatives, are provided with a copy of the SSOC, as well as any other documentation required under the contested claim procedures.  

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


